As filed with the Securities and Exchange Commission on August 15, Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hythiam, Inc. (Exact name of registrant as specified in its charter) Delaware 8090 88-0464853 (State or other jurisdiction of (Primary Standard (I.R.S. Employer Identification incorporation or organization) Industrial Classification Number) Code Number) 11150 Santa Monica Boulevard, Suite1500 Los Angeles, California 90025 (310)444-4300 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) John C. Kirkland, Esq. Dreier Stein Kahan Browne Woods George LLP The Water Garden 1620 26th Street, 6th Floor, North Tower Santa Monica, California 90404 (424)202-6050 (Address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, as amended, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o Table of Contents If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o If delivery of this prospectus is expected to be made pursuant to Rule434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Amount Proposed Maximum Amount of Securities to be Registered to be Registered (1) Aggregate Offering Price Registration Fee Common Stock, $0.0001 par value (2) 1,430,000 $3,074,500 $121 Common Stock, $0.0001 par value 250,000 $610,000 (3) $24 Total 1,680,000 $145 (1) This registration statement relates to the resale of shares of our common stock by the Selling Stockholders named herein. We will not receive any proceeds from such sales. Pursuant to Rule416 under the Securities Act, such number of shares of common stock registered hereby shall include an indeterminate number of shares of common stock that may be issued in connection with a stock split, stock dividend, recapitalization or similar event. (2) Represents shares of common stock issuable upon the exercise of Amended and Restated Warrant to Purchase Common Stock dated July 31, 2008, at an exercise price of $2.15 per share, subject to possible future adjustment.The warrant is currently exercisable for 1,300,000 shares of common stock.1,430,000 shares are being registered to cover the possible future adjustment.We may receive proceeds of up to $2,795,000 upon the cash exercise of such warrants. (3) Estimated solely for the purpose of computing the registration fee in accordance with Rule 457(c) based on the $2.44 average of the high and low reported sales prices on The Nasdaq Global Market on August 12, 2008. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registrant Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this preliminary prospectus is not complete and may be changed without notice. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities, and it is not soliciting offers to buy these securities, in any jurisdiction where the offer or sale of these securities is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION August 15, 2008 1,680,000 shares Common Stock This prospectus relates to the offer for resale, from time to time, by the Selling Stockholders named in this prospectus of up to 1,680,000 shares of our common stock. You should read this prospectus and any prospectus supplement, as well as the documents incorporated or deemed to be incorporated by reference in this prospectus, carefully before you invest. The prices at which the Selling Stockholders may sell the shares in this offering will be determined by the prevailing market price for the shares or in negotiated transactions. We will not receive any of the proceeds from the sale of the shares, but we may receive proceeds from the cash exercise of warrants for which some of the shares are issuable. Our common stock is traded on The NASDAQ Global Market under the symbol “HYTM.” On August 12, 2008, the last reported sale price of our common stock as reported on NASDAQ was $2.11 per share. Investing in our common stock involves a high degree of risk. Before buying any securities, you should read the discussion of material risks of investing in our securities in “Risk factors” beginning on page 2 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus may not be used to consummate sales of securities unless accompanied by the applicable prospectus supplement. The date of this prospectus is , Table of Contents Prospectus summary 1 Summary of offering 1 Risk factors 2 Special note regarding forward-looking statements 17 Use of proceeds 18 Selling Stockholders 18 Plan of distribution 19 Incorporation of certain information by reference 21 Where you can find more information 22 Legal matters 22 Experts 22 Hythiam®, PROMETA® and CatasysTM are trademarks of Hythiam, Inc. This prospectus also contains trademarks of other companies. Table of Contents Prospectus summary This summary highlights selected information appearing elsewhere or incorporated by reference in this prospectus and may not contain all of the information that is important to you. This prospectus includes information about the securities we are offering as well as information regarding our business and detailed financial data. You should read this prospectus in its entirety, including the information incorporated by reference in this prospectus, before making an investment decision. Our business We are a healthcare services management company, providing through our CatasysTM offeringbehavioral health management services to health plans, employers and unions through a network of licensed and company managed healthcare providers.Catasys offers integrated substance dependence solutions built around our patented PROMETA® Treatment Program for alcoholism and stimulant dependence. The PROMETA Treatment Program, which integrates behavioral, nutritional, and medical components, is also available on a private-pay basis through licensed treatment providers and company managed treatment centers. We also research, develop, license and commercialize innovative physiological, nutritional, and behavioral treatment programs. We manage behavioral health disorders through our controlled subsidiary, Comprehensive Care Corporation.We also license or manage treatment centers that offer the PROMETA Treatment Programs, as well as other treatments for substance dependencies. Our corporate information We are incorporated in Delaware. Our principal executive offices are located at 11150 Santa Monica Boulevard, Suite1500, Los Angeles, California 90025, and our telephone number is (310) 444-4300. We maintain an Internet website at http://www.hythiam.com. We have not incorporated by reference into this prospectus the information in, or that can be accessed through, our website, and you should not consider it to be a part of this prospectus. About this prospectus This prospectus is part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission (SEC)utilizing a shelf registration process. Under this process, the Selling Stockholders named below may from time to time, in one or more offerings, sell shares of our common stock. We have not authorized any person to provide you with information different than what is contained or incorporated by reference in this prospectus. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any state where such an offer is prohibited. You should not assume that the information contained in this prospectus or any related prospectus supplement is accurate as of any date other than the date on the front cover of this prospectus or the related prospectus supplement, or that the information contained in any document incorporated by reference is accurate as of any date other than the date of the document incorporated by reference. Except as otherwise required by law, we undertake no obligation to publicly update or revise such information, whether as a result of new information, future events or for any other reason. Summary of offering Common stock offered by selling stockholders 1,680,000 shares Common stock issued and outstanding as of August 6, 2008 54,536,339 Use of proceeds We will not receive any proceeds from the sale of the shares of common stock covered by this prospectus.We may receive up to $2,795,000 from the exercise of warrants from which 1,300,000 of the shares are issuable. NASDAQ symbol HYTM 1 Table of Contents Risk factors You should carefully consider and evaluate all of the information in this report, including the risk factors listed below. Risks and uncertainties in addition to those we describe below, that may not be presently known to us, or that we currently believe are immaterial, may also harm our business and operations. If any of these risks occurs, our business, results of operations and financial condition could be harmed, the price of our common stock could decline, and future events and circumstances could differ significantly from those anticipated in the forward-looking statements contained in this prospectus. Risks related to our business We have a limited operating history, and expect to continue to incur operating losses, making it difficult to evaluate our future prospects We have been unprofitable since our inception in 2003 and expect to continue to incur additional net losses and negative cash flow from operations for at least the next twelve months.While we currently estimate that our existing cash, cash equivalents and marketable securities will be sufficient to fund our operating expenses and capital requirements for at least the next 18 months or, if sooner, until we generate positive cash flows, there can be no assurance this will be the case.If cash reserves are insufficient to sustain us to profitability, our ability to meet our obligations as they become due will depend on our ability to reduce operating expenses, increase revenues, sell securities, borrow funds or some combination thereof. We may seek additional funding through public or private financing or through collaborative arrangements with strategic partners. We may also seek to raise additional capital through public or private financing in order to increase the amount of our cash reserves on hand. We may not be successful in raising necessary funds on acceptable terms, or at all.If this occurs, we may be unable to meet our cash obligations as they become due and we may be required to delay or further reduce operating expenses and curtail our operations, which would have a material adverse effect on us. In addition, because of the significant publicly held minority interest in CompCare, we do not anticipate receiving dividends from CompCare or otherwise having access to cash flows generated by CompCare's business. Although we do not anticipate advancing any funds to CompCare to fund its operations, you also should assume that we will not have access to cash generated by CompCare to fund the growth of our PROMETA-based business. We may fail to successfully manage and maintain the growth of our business, which could adversely affect our results of operations, financial condition and business Continued expansion could put significant strain on our management, operational and financial resources. The need to comply with the rules and regulations of the SEC and The NASDAQ Global Market will continue to place significant demands on our financial and accounting staff, financial, accounting and information systems, and our internal controls and procedures, any of which may not be adequate to support our anticipated growth. We may not be able to effectively hire, train, retain, motivate and manage required personnel. Our failure to manage growth effectively could limit our ability to satisfy our reporting obligations, or achieve our marketing, commercialization and financial goals. In January 2007 we acquired a controlling equity interest in CompCare, a publicly traded company, and our ability to oversee this business, which is a new business for us and one with which we have had little previous experience, may significantly exacerbate the strain on our resources. We may need additional funding, and we cannot guarantee that we will find adequate sources of capital in the future. We have incurred negative cash flows from operations since inception and have expended, and expect to continue to expend, substantial funds to grow our business.
